    Case 2:14-md-02592-EEF-MBN Document 17922 Filed 01/07/21 Page 1 of 5



                                    UNITED STATES DISTRICT
                                           COURT
                                    EASTERN DISTRICT OF
                                         LOUISIANA

 IN RE: XARELTO (RIVAROXABAN)                                  MDL No. 2592
 PRODUCTS LIABILITY LITIGATION

                                                               SECTION L (5)
 THIS DOCUMENT RELATES TO:

 Yolundus Murriel No. 2:19-cv-13139


                                     ORDER AND REASONS

         Before the Court is Defendants Janssen Pharmaceuticals, Inc., Johnson & Johnson, and

Bayer HealthCare Pharmaceuticals Inc.’s Joint Motion for Summary Judgment, R. Doc. 17820.

The motion is not opposed.

   I.       BACKGROUND

         This products liability action arises out of the gastrointestinal (“GI”) bleeding and death of

Bertha Barnes on December 21, 2012. Ms. Barnes suffered from various health issues at the time

of her death at age 70, including bile duct or pancreatic cancer, cardiomyopathy, congestive heart

failure, hypertension, diabetes, and asthma. R. Doc. 17820-1 at 2. Plaintiff Yolundus Murriel is

one of the surviving children of Ms. Barnes. Id. On September 3, 2019, Plaintiff filed this action

in Colorado state court for negligent failure to warn and wrongful death, and the case was then

removed and transferred to this MDL in October 2019. R. Doc. 17820-3 at 3.

   II.      PRESENT MOTION

         Defendants have filed a joint motion for summary judgment. R. Doc. 17820. Defendants

seek summary judgment on the grounds that Plaintiff’s case is time barred by Colorado’s two -

year statute of limitations for negligence and wrongful death claims. Id. at 8; see Colo. Rev. Stat.

§ 13-80-102(1)(d); Colo. Rev. Stat. § 13-80-106(1). Additionally, even if the case were timely

                                                   1
    Case 2:14-md-02592-EEF-MBN Document 17922 Filed 01/07/21 Page 2 of 5




filed, Defendants argue that Plaintiff has failed to present evidence that the decedent was

prescribed or used Xarelto prior to her fatal bleeding incident. Id. at 9. Defendants assert that the

contemporaneous medical records demonstrate that the decedent was taking warfarin [Coumadin]

at the time of her alleged adverse events. Id.

    III.      LAW & ANALYSIS

           Under the Federal Rules of Civil Procedure Rule 56, summary judgment is appropriate

when the movant demonstrates that “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Issues of time-barred

actions may be resolved with summary judgment if there are no genuine issues of material fact in

dispute. In re Vioxx Products Liability Litigation, 478 F. Supp. 2d 897, 902 (E.D. La. 2007).

Summary judgment is appropriate if a party fails to sufficiently “establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). To prevail on this motion, the moving party

“must merely demonstrate an absence of evidentiary support in the record for the non-movant’s

case.” Bayle v. Allstate Ins. Co., 615 F.3d 350, 355 (5th Cir. 2010). In reply, the burden shifts to

the nonmoving party to “present specific facts indicating a genuine issue for trial.” Id.

           Plaintiff's failure to warn claim and wrongful death claim are subject to a two-year

limitations period in Colorado. Colo. Rev. Stat. § 13-80-102(1)(d); Colo. Rev. Stat. § 13-80-

106(1). Negligence claims begin to accrue once the injury and its cause are known or should have

been known “by the exercise of reasonable diligence.” Colo. Rev. Stat. § 13-80-108(1); see also

Norris v. Baxter Healthcare Corp., 397 F3d. 878, 887 (10th Cir. 2005). Once a plaintiff has a

suspicion of wrongdoing, she has the duty to uncover the facts, and the statute of limitations begins




                                                   2
    Case 2:14-md-02592-EEF-MBN Document 17922 Filed 01/07/21 Page 3 of 5




to accrue. Id. “[U]ncertainty as to the full extent of the damage does not prevent the filing of a

timely complaint.” Taylor v. Goldsmith, 870 P.2d 1264, 1266 (Colo. App. 1994).

         Here, Plaintiff’s claims for negligence for failure to warn and wrongful death must be

dismissed because they were not brought within the two-year limitations period in Colorado. Colo.

Rev. Stat. § 13-80-102(1)(d); Colo. Rev. Stat. § 13-80-106(1). Plaintiff’s claims began to accrue

on the day of her mother’s bleeding event and passing away on December 21, 2012. The cause of

decedent’s death, a GI bleeding event, and the warning labels on Xarelto medication bottles 1

should have put Plaintiff on notice that decedent’s anticoagulant medication was potentially linked

to her mother’s death. Plaintiff waited almost seven years after Ms. Barnes’ death to file this instant

action in Colorado state court. Accordingly, Plaintiff’s claims are time barred.

         Further, even if Plaintiff had timely filed an action, Plaintiff has not satisfied her burdens

of proof required under Colorado Product Liability Act of 1977. See Colo. Rev. Stat. § 13-21-401

to 13-21-406. To prevail on a negligent failure to warn claim, Plaintiff must prove, among other

things, that Ms. Barnes used Xarelto and Xarelto was the medical cause of Ms. Barnes’ GI bleeding

and death. See Colo. Rev. Stat. § 13-21-401(2); Colo. Standard Jury Instruction 14:17; see also

Dittman v. DJO, LLC, No. 08-CV-02791-WDM-KLM, 2009 WL 3246128, at *1 (D. Colo. Oct. 5,

2009); Oja v. Howmedica, Inc., 111 F.3d 782, 791 (10th Cir. 1997). Here, Plaintiff is unable to

demonstrate specific causation, as she did not offer any evidence that it was defendant’s product,

rather than warfarin, that specifically caused Ms. Barnes’ injury. 2 Thus, summary judgment is




1
  The Xarelto label warned that “XARELTO can cause serious and fatal bleeding.” R. Doc. 17820-6 at 2. Although
Plaintiff may dispute the adequacy of the warnings, she cannot not dispute this explicit warning of risk of bleeding.
2
  Additionally, Plaintiff has not offered an expert report on specific causation, which is required by CMO 11. See also
Brown v. Johnson & Johnson, No. 14-CV-3279-WJM-NYW, 2016 WL 897021, at *1 (D. Colo. Mar. 9, 2016)
(Although not all medical causation questions require expert testimony, courts allow lay testimony on this question
only “in cases where causation is fairly obvious.”)


                                                          3
    Case 2:14-md-02592-EEF-MBN Document 17922 Filed 01/07/21 Page 4 of 5




appropriate because the Plaintiff lacks sufficient evidence on the essential element of specific

causation. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

        Due to the passage of time, Plaintiff has struggled to obtain relevant records from treating

hospitals, facilities, and treating physicians. However, the limited quantity of records produced

demonstrate that Ms. Barnes was using warfarin [Coumadin] in February 2012, March 2012, July

2012, and during the two weeks preceding her death on December 12, 2012. R. Doc. 17820-4 at

7–⁠10, 13–⁠15, 24–⁠26. In addition, the healthcare providers who treated Ms. Barnes on the date of

her death documented that Ms. Barnes had been taking “Coumadin” and that she was “chronically

anticoagulated with warfarin [Coumadin].” Id. at 38, 40, 42, 44, 45. Lastly, the “Cause of Death”

section of the Hospital Discharge Summary from Ms. Barnes’s medical records states: “history of

Coumadin use.” Id. at 45.

        Two vague references to Xarelto exist in the records; however, the dosages make clear that

the product could not have been Xarelto. First, Xarelto is mentioned as a discharge medication in

January 2012. Nevertheless, this dosage is consistent with warfarin use and not Xarelto use, as it

is undisputed that Xarelto was not available in a 5 mg dose in the United States at the time. 3 R.

Docs. 17820-1 at 5; 17820-6 at 2. Similarly, the mention of Xarelto in the undated “Patient

Reported Medication List” was in the form of a 5 mg dose to be taken five times per week. Not

only is this dosing regimen inconsistent with approved use of Xarelto, but it also comports with

the use of warfarin 4 and Ms. Barnes’ documented medical history of Coumadin use. R. Docs.

17820-4 at 7–⁠10; 17820-5; 17820-6.




3
  The Xarelto label shows that as of January 2012, Xarelto was only available in 10 mg, 15 mg, and 20 mg pills in
the United States. Doc. 17820-6 at 2.
4
  The COUMADIN label indicates that it was available in 2, 2-1/2, 3, 4, 5, 6, 7-1/2, or 10 mg doses. R. Doc. 17820-
5 at 2, 10.

                                                         4
    Case 2:14-md-02592-EEF-MBN Document 17922 Filed 01/07/21 Page 5 of 5




         Therefore, even if Plaintiff’s action was not barred by the statute of limitations, summary

judgment is appropriate in the instant matter because the Plaintiff cannot sufficiently establish that

Ms. Barnes’ death was linked to Xarelto use. Because Plaintiff’s wrongful death claim is derivative

of her negligence claim, Plaintiff’s case must be dismissed. See Steedle v. Sereff, 167 P.3d 135,

140 (Colo. 2007); see also Pizza Hut of America, Inc. v. Keefe, 900 P.2d 97, 102 (Colo.1995)

(holding that “[t]he cause of action created by [the Wrongful Death Act] arises out of tortious acts

which injured the decedent and resulted in the decedent's death; the survivors' right of action is

derivative of and dependent upon the right of action which the decedent would have had, had she

survived the injuries.”)

   IV.      CONCLUSION

For the foregoing reasons,

         IT IS ORDERED that Defendants’ Joint Motion for Summary Judgment is GRANTED.

Plaintiff’s case is hereby DISMISSED with prejudice.



         New Orleans, Louisiana, on this __7th_ day of January, 2021.



                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                  5
